Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Title Objection
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
	
Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 7-10, 16-18 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Kuenemund (U.S. Patent Pub. No. 2015/0311202), in view of Partovi (U.S. Patent No. 5,455,528).
	Regarding Claim 1

Kuenemund fails to disclose “a precharge circuit configured to precharge the circuit to a first state in which the potential at the gate of the at least one n-channel field effect transistor is lower than the upper supply potential and the potential at the gate of the at least one p-channel field effect transistor is higher than the lower supply potential; and a detection circuit configured to detect whether the circuit has entered a second state in which the potential at the gate of the at least one n-channel field effect transistor is the upper supply potential and the potential at the gate of the at least one p-channel field effect transistor is the lower supply potential and configured to output an alarm signal if it has detected that the circuit has entered the second state”.
	FIG. 10 of Partovi discloses a similar semiconductor chip, comprising a precharge circuit (700) configured to precharge the circuit to a first state in which the 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Kuenemund, as taught by Partovi. The ordinary artisan would have been motivated to modify Kuenemund in the above manner for the purpose of implementing Boolean functions (Col. 1, Lines 6-7 of Partovi).
	
	Regarding Claim 2
	FIG. 10 of Partovi discloses the precharge circuit is configured to let the circuit start transitioning from the first state to the second state after precharging the circuit to the first state.

	Regarding Claim 7
	FIG. 1 of Kuenemund discloses the second state is a steady state of the circuit and the first state is an inverse state of the second state.

	Regarding Claim 8
	Modified Kuenemund discloses in the first state the potential at the gate of the at least one n-channel field effect transistor is the lower supply potential and the potential at the gate of the at least one p-channel field effect transistor is the higher supply potential.

	Regarding Claim 9
	Modified Kuenemund discloses in the first state the potential at the gate of the at least one n-channel field effect transistor is a potential to turn off the n-channel field effect transistor and the potential at the gate of the at least one p-channel field effect transistor is a potential to turn off the p-channel field effect transistor.
	
	Regarding Claim 10
	Kuenemund as modified by Partovi discloses Claim 1. It would have been obvious to one of ordinary skill in the art that a second circuit comprising at least one p-channel field effect transistor; at least one n-channel field effect transistor; a first power supply terminal configured to receive the first supply voltage with the upper supply potential; a second power supply terminal configured to receive the second supply voltage with the lower supply potential; wherein the at least one p-channel field effect transistor and the at least one n-channel field effect transistor are connected such that the at least one n-channel field effect transistor, if supplied with the upper supply potential at its gate, supplies the lower supply potential to the gate of the at least one p-In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04.

	Regarding Claim 16
	FIG. 1 of Kuenemund discloses a plurality of p-channel field effect transistors;  wherein the p-channel field effect transistors and the at least one n-channel field effect transistor are connected such that the at least one n-channel field effect transistor, if supplied with a upper supply potential at its gate, supplies the lower supply potential to the gates of the p-channel field effect transistors;  and the p-channel field effect transistors, if supplied with the lower supply potential at their gates, supply the upper supply potential to the gate of the at last one n-channel field effect transistor [0022].

	Regarding Claim 17


	Regarding Claim 18
	FIG. 1 of Kuenemund discloses a plurality of p-channel field effect transistors; a plurality of n-channel field effect transistors; wherein the p-channel field effect transistors and the n-channel field effect transistors are connected such that the n-channel field effect transistors, if supplied with a upper supply potential at their gates, supply the lower supply potential to the gates of the p-channel field effect transistors; and the p-channel field effect transistors, if supplied with the lower supply potential at their gates, supply the upper supply potential to the gates of the n-channel field effect transistors [0022].

	Regarding Claim 20
	Modified Kuenemund discloses a plurality of circuits, each circuit comprising at least one p-channel field effect transistor; at least one n-channel field effect transistor; a first power supply terminal configured to receive a first supply voltage with an upper supply potential;  and a second power supply terminal configured to receive a second .

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Kuenemund and Partovi, in view of Deng (U.S. Patent Pub. No. 2002/0021145).
	Regarding Claim 3
	Kuenemund as modified by Partovi discloses Claim 1. 

	FIG. 6 of Deng discloses a similar semiconductor chip, wherein the precharge circuit is configured to periodically precharge the circuit to the first state [0003]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Kuenemund, as taught by Deng. The ordinary artisan would have been motivated to modify Kuenemund in the above manner for the purpose of achieving faster circuits with more compact layout (Para. 1 of Deng).

Claims 4-6 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Kuenemund, Partovi and Deng, in view of Inoue (U.S. Patent Pub. No. 2002/0002663).
	Regarding Claim 4
	Kuenemund as modified by Partovi and Deng discloses Claim 3. 
Kuenemund as modified by Partovi and Deng fails to explicitly disclose “the period of the precharging is shorter than a relaxation time of the circuit from the first state into the second state”.
	FIG. 2 of Inoue discloses a similar semiconductor chip, wherein the period of the precharging (142) is shorter than a relaxation time of the circuit from the first state into the second state. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Kuenemund, as taught by Inoue. 

	Regarding Claim 5
	The claim “the relaxation time is a relaxation time of the circuit under non-radiation attack conditions.” containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus, because the apparatus of Kuenemund teaches all the structural limitations of the claim see MPEP 2114 R-1.

	Regarding Claim 6
	FIG. 2 of Inoue discloses the period of the precharging is longer than a relaxation time of the circuit from the first state into the second state. The limitation “under radiation attack conditions” containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus, because the apparatus of Kuenemund teaches all the structural limitations of the claim see MPEP 2114 R-1.

	Regarding Claim 15
	FIG. 2 of Inoue discloses the relaxation time from the first state to the second state of the second circuit (141) is, under same ambient conditions, shorter than the relaxation time from the first state to the second state of the first circuit (142).

Claims 1-3 and 8 rejected under 35 U.S.C. 103 as being unpatentable over Kuenemund and Partovi, in view of Kwon (U.S. Patent No. 5,852,552).
	Regarding Claim 11
	Kuenemund as modified by Partovi discloses Claim 10. 
Kuenemund as modified by Partovi fails to explicitly disclose “the gate of the at least one p-channel field effect transistor of the second circuit or the gate of the at least one n-channel field effect transistor of the second circuit is coupled to the precharge circuit of the circuit such that that precharge circuit precharges the circuit when the second circuit is in its first state”.
	FIG. 4 of Kwon discloses a similar semiconductor chip, comprising a second circuit (233), wherein the precharge circuit (232) precharges the circuit when the second circuit is in its first state. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Kuenemund, as taught by Kwon. The ordinary artisan would have been motivated to modify Kuenemund in the above manner for the purpose of achieving faster circuits with more compact layout (Para. 1 of Kwon).

Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Kuenemund and Partovi, in view of Masuoka (U.S. Patent Pub. No. 2010/0213525). 
	Regarding Claim 12
	Kuenemund as modified by Partovi discloses Claim 10. 

	FIG. 32 of Masuoka discloses a similar semiconductor chip, wherein the circuit and the second circuit are located at least partially in different wells of the semiconductor chip. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Kuenemund, as taught by Masuoka. The ordinary artisan would have been motivated to modify Kuenemund in the above manner for the purpose of improving performance (Para. 17 of Masuoka).

Claims 13 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Kuenemund and Partovi, in view of Deshpande (U.S. Patent No. 7,800,930). 
	Regarding Claim 13
	Kuenemund as modified by Partovi discloses Claim 10. 
Kuenemund as modified by Partovi fails to explicitly disclose “a plurality of circuits and precharge circuits, wherein the state of the second circuit controls the precharge of the plurality of circuits”.
	FIG. 8 of Deshpande discloses a similar semiconductor chip, comprising a plurality of circuits and precharge circuits (822, 802), wherein the state of the second circuit (824) controls the precharge of the plurality of circuits. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Deshpande, as taught by Masuka. The ordinary artisan would have been motivated to modify Kuenemund in the above 

	Regarding Claim 15
	FIG. 8 of Deshpande discloses the relaxation time from the first state to the second state of the second circuit is, under same ambient conditions, shorter than the relaxation time from the first state to the second state of the first circuit.

Claims 14 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Kuenemund and Partovi, in view of Shah (U.S. Patent Pub. No. 2009/0236500). 
	Regarding Claim 14
	Kuenemund as modified by Partovi discloses Claim 10. 
Kuenemund as modified by Partovi fails to explicitly disclose “a plurality of second circuits and a combination circuit configured to control the precharge of the circuit based on a combination of the states of the second circuits”.
	FIG. 4 of Shah discloses a similar semiconductor chip, comprising a plurality of second circuits (406, 408) and a combination circuit configured to control the precharge of the circuit based on a combination of the states of the second circuits. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Kuenemund, as taught by Shah. The ordinary artisan would have been motivated to modify Kuenemund in the above manner for the purpose of driving large loads (Para. 4 of Shah).


	FIG. 4 of Shah discloses the p-channel field effect transistors (410, 412) are connected in series and their gates are connected and the n-channel field effect transistors (414, 416) are connected in series and their gates are connected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892